Reversing.
This appeal is a companion case of Pape v. Sutherland,310 Ky. 199, 220 S.W.2d 372.
Appellee, Reconstruction Finance Corporation, by its petition prayed judgment against James W. Sutherland for $500 with interest. Appellee, Buckeye Union Fire Insurance Co., by its petition as amended prayed judgment against James W. Sutherland for $2989.04. Appellant, Robert E. Hogan, prayed judgment against James W. Sutherland for 33 1/3% of the amount recovered in the Pape v. Sutherland case, supra, in which Sutherland recovered judgment for $4,700.
On January 23, 1948, judgment was entered awarding appellee, Buckeye Union Fire Insurance Co., a first lien on the Sutherland judgment for the sum of $2989.04, awarding appellee, Reconstruction Finance Corporation, a second lien on the judgment for the sum of $500, and awarding Robert Hogan a third lien against the judgment for the sum of $1210.96, all totaling $4,700, the amount of the Sutherland judgment.
Appellants, Robert E. Hogan and James W. Sutherland, *Page 261 
and appellees, Reconstruction Finance Corporation and Buckeye Union Fire Insurance Co. stipulated, agreed and jointly moved the court as follows:
"2. In the event the $4,700.00 judgment in favor of Sutherland against Pape is reversed, that the mandate of this court reserve decision upon question of the relative priorities of the claims asserted by intervening petitions, and direct the trial court again to adjudicate the same in the event plaintiff in the trial court should again recover judgment upon a new trial."
The judgment in the companion case of Pape v. Sutherland, supra, having been reversed, the judgment of January 23, 1948, in this case is reversed, with directions that mandate issue in accordance with the foregoing stipulation.